

116 HR 8368 IH: Rural Broadband Expansion Act of 2020
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8368IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Barr introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to permit the use of amounts under the Coronavirus Relief Fund for rural broadband expansion and improvement.1.Short titleThis Act may be cited as the Rural Broadband Expansion Act of 2020. 2.Clarification relating to Coronavirus Relief Fund expenditures(a)In generalSection 601 of the Social Security Act (42 U.S.C. 801) is amended by adding at the end the following:(h)Rural broadband expansion or improvementFor purposes of subsection (d) and notwithstanding paragraph (3) of such subsection, necessary expenditures described in such subsection shall include the expansion or improvement of infrastructure in rural areas (as defined in section 1026.35(b)(iv)(A) of title 12, Code of Federal Regulations (or any successor regulation)) for the provision of broadband internet access service (as defined in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation))..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made to a State, Tribal government, or unit of local government under title VI of the Social Security Act before or after the date of enactment of this Act.